Name: Commission Regulation (EEC) No 648/85 of 13 March 1985 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 3 . 85 Official Journal of the European Communities No L 73/23 COMMISSION REGULATION (EEC) No 648/85 of 13 March 1985 fixing the aid for cotton to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as shown in Article 1 to this Regula ­ tion, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 1462/84 (2), and in particular Article 5 ( 1 ) thereof, Whereas the amount of the additional aid referred to in Article 5(1 ) of Regulation (EEC) No 2169/81 was fixed by Regulation (EEC) No 251 5/84 (3), as last amended by Regulation (EEC) No 527/85 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2515/84 Article 1 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be 29,425 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 14 March 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . , Done at Brussels, 13 March 1985 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 211 , 31 . 7 . 1981 , p. 2 . (2.) OJ No L 142, 29 . 5 . 1984, p. 1 . (3) OJ No L 234, 1 . 9 . 1984, p. 33 . 0 OJ No L 62, 1 . 3 . 1985, p. 28 .